    Case 4:20-cr-00055-ALM-CAN Document 22 Filed 03/19/20 Page 1 of 1 PageID #: 44



                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    UNITED STATES OF AMERICA                       §
                                                   §
                                                   §       CASE NOS. 4:20-CR-029 (2) ALM/CAN
                                                   §                 4:20-CR-031 (2) ALM/CAN
                                                   §                 4:20-CR-037 (2) ALM/CAN
    VS.                                            §                 4:20-CR-038 (3) ALM/KPJ
                                                   §                 4:20-CR-047 (4) SDJ/CAN
                                                   §                 4:20-CR-048 (2) SDJ/KPJ
                                                   §                 4:20-CR-055 (3) SDJ/CAN
                                                   §
    CRIAG BEASON                                   §


                                                  ORDER

.          The above defendant has initial appearance hearings set before the Court on March 24,

    2020. Pursuant to the Divisional Standing Order Regarding Plano Courthouse Closure Until

    April 2, 2020, the hearings are hereby CANCELLED for all the above referenced cases. The

    hearings will be reset at a later date in a subsequent order.

            So ORDERED and SIGNED this 19th day of March, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
